DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recite a broad glass transition temperature (Tg) range and two narrower ranges falling within the broad range.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11, 16-26, 33, 36, 37, and 39 are rejected under 35 U.S.C. 103 as being anticipated by Wnuk et al. (US 5,939,467).  McKeen (Film Properties of Plastics and Elastomers, 2012, p. 353-378) is cited as an evidentiary reference.
Regarding Claims 1, 4-6, 8, 9, and 17-19, Wnuk teaches biodegradable polymer compositions that can be melt processed into films (Abstract).  
Table II (col. 47-48) illustrates Blend 17 containing 20 wt% PCL and 80 wt% PHBV.  PCL and PHBV read on the claimed components (A) and (B), respectively.  McKeen demonstrates that PCL is a biodegradable polyester with a glass transition temperature (Tg) of about -60°C, obtained by ring opening polymerization of -caprolactone (p. 361, Section 14.6).  Table II also illustrates Blend 19 comprising 18 wt% PCL and 72 wt% PHBV, and Blend 20 comprising 16 wt% PCL and 64 wt% PHBV.  
The compositions formed in Wnuk’s examples are formed into cast films having a thickness of 50.8 microns.  Based on the equipment and processing conditions described at col. 42, lines 17-30 and 49-50, it is evident that the films formed from Blends 17, 19, and 20 consist of a single layer.  A single-layer film formed from Blends 17, 19, and/or 20 reads on Claims 1, 4-6, 8, 9, 17-19, and 39.  
Regarding Claims 2, 20, and 22, Wnuk’s films preferably have a tensile strength of at least 20 MPa and an elongation of at least about 140% in the machine direction (equivalent to extrusion direction) (col. 3, lines 1-5).  Blends 19 and 20 exhibit tensile strength of 21 MPa and 20 MPa and elongation of 960% and 783% in the machine direction, respectively.
Regarding Claims 3, 21, and 23-26, Wnuk is silent with respect to the claimed physical properties.  Nevertheless, Wnuk is compositionally and structurally identical to the film of Claim 3 and 24-26, and shares identical physical properties including tensile strength and elongation in the machine direction.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, Wnuk’s film will inherently possess the physical properties required by Claims 3, 21, and 23-26.
Regarding Claim 7, Wnuk’s examples employ a commercially available PCL provided by Union Carbide under the name TONE® P-787 (col. 42, line 59).  This product has a Mn of about 80,000 (col. 12, lines 40-42).
Regarding Claim 11, PHAs such as PHBV preferably have Mn values of about 100,000 to about 900,000 (col. 23, lines 14-26).  
Regarding Claim 16, Wnuk’s compositions may include 1-30 wt% of a moisture sensitive polymer such as starch (col. 20, line 62 - col. 21, line 11).
Regarding Claim 33, Wnuk teaches forming films by melt extrusion.  Melt extrusion methods involve forming blends of the polymeric components (i.e. providing a polymer blend) and extruding to form films from the blends (col. 33, lines 46-62).
Regarding Claim 36, as indicated above, McKeen confirms that PCL has a Tg of about -60°C.
Regarding Claim 37, as indicated above, Wnuk teaches a film formed from 20 wt% PCL and 80 wt% PHBV.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17, 19-26, 30, 31, 33-38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hackfort et al. (WO 2016/079244, cited in Applicant’s IDS; US 2018/0345637 referred to herein as the English language equivalent).  McKeen (Film Properties of Plastics and Elastomers, 2012, p. 353-378), Perstorp (Capa® For spearhead performance, 2010, p. 1-24), and Vandewijngaarden et al. (Journal of Polymers and the Environment, 2016, p. 104-118) are cited as evidentiary references.  All references were cited in a prior Office action.
Regarding Claims 1, 4-6, 8-10, 17, 19, 38, 40, and 41, Hackfort teaches a multilayer polymer film comprising at least one middle layer (A) and water-impermeable layers (B) and (C) arranged above and below the middle layer (A).  Layers (A), (B), and (C) comprise at least one thermoplastic polymer.  At least one of (B) and (C) comprise at least one polyhydroxyalkanoate (PHA).  The composition is used to produce articles including films and bags (Abstract).
Table 8 (p. 9) includes exemplary composition (J) used to form covering layers (B) and (C).  Example J includes 15 wt% polycaprolactone (PCL).  PCL is recognized in the art as being obtainable from ring-opening polymerization of The PCL used in Hackfort’s examples is commercially available from Perstorp as CAPA® 6800 (p. 7, [0124]).  McKeen teaches that PCL is a biodegradable polyester with a glass transition temperature (Tg) of about -60°C, obtained by ring opening polymerization of -caprolactone (p. 361, Section 14.6).  McKeen demonstrates that CAPA® 6800 specifically has a glass transition temperature (Tg) of -60°C (p. 371, Table 14.16).  Thus, Hackfort’s PCL reads on the claimed component (A).  
Composition (J) also includes 75 wt% PHBH (poly(hydroxybutyrate-co-hexanoate)).  This reads on the claimed thermoplastic aliphatic copolyester (B).
Composition (J) is formed into a multilayer film in Example VIII (p. 9-10, Table 9).  The film has a total thickness of 20-35 microns (p. 10, [0157]).  This falls within the claimed range of 1-200 microns.
According to Hackfort, the most diverse substances can be employed as the at least one thermoplastic polymer of the middle layer (A).  The group of suitable thermoplastics includes PHBH, PCL, and mixtures of thermoplastics (p. 3-4, [0050]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select PHBH and PCL from the list of suitable materials and to combine the two in middle layer (A).  These materials are expressly disclosed in parallel as being equally suitable for use in this capacity, and mixtures of such materials are expressly suggested.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.  Additionally, it is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  It would have been further obvious to select the blend formed in Composition (J) for use in middle layer (A), as this represents a blend of PHBH and PCL that is shown to be suitable for use in Hackfort’s multilayer films.
Modification of Hackfort as applied above results in a multilayer film including composition (J) in outer layers (B) and (C) as well as middle layer (A).  This reads on a multilayer film as claimed, wherein each layer of the multilayer film comprises the claimed composition and wherein each layer is substantially identical in composition.  Such a film reads on Claims 1, 4-6, 8-10, 17, 19, 38, 40, and 41.
Regarding Claims 2 and 20-23, Hackfort’s films preferably have a tensile strength in the extrusion direction (MD) of at least 20 MPa; a tensile strength in the transverse direction (TD) of at least 20 MPa; an MD elongation at break of 250% or more; and a TD elongation at break of 250% or more (p. 5, [0074]-[0078]).
Regarding Claims 3 and 24-26, Hackfort is silent with respect to the claimed physical property.  Nevertheless, Hackfort is compositionally and structurally identical to the film of Claim 3 and 24-26, and shares identical physical properties including tensile strength and elongation in both the machine and transverse direction.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the multilayer film resulting from modification of Hackfort as applied above will necessarily possess the physical properties required by Claims 3 and 24-26.
Regarding Claim 7, Perstorp demonstrates that CAPA® 6800 has a molecular weight of approximately 80,000 (p. 23, Capa® Thermoplastic polycaprolactones).
Regarding Claims 11 and 12, the PHBH employed in Hackfort’s examples is commercially available from Kaneka as AONILEX® X151A (p. 7, [0124]).   Vandewijngaarden demonstrates that this product has a number average molecular weight (Mn) of 251,000 (p. 108, Table 1; p. 105, Materials and Sample Preparation).
Regarding Claim 13, in addition to PHBH, other suitable thermoplastics include poly(butylene adipate-co-succinate) (PBAS) are disclosed as being suitable (p. 2, [0031]; p. 3, [0035]; p. 3-4, [0050]).  These materials are disclosed in parallel as equivalents suitable for the same purpose.  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the PHBH in Hackfort’s Composition (J) with PBAS based on Hackfort’s recognition of the two materials as equivalents.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  
Hackfort generally teaches that PHAs suitable for use in the multilayer film described above have a Mn of 70,000-1,000,000.  Hackfort does not disclose a suitable Mn range for PBAS.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of filing to select a PBAS having a Mn in the range of 70,000-1,000,000 as this range is recognized as suitable for PHA polyesters recognized by the prior art as equivalents to PBAS.  This overlaps the claimed range of 50,000-500,000.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 14, Composition (J) includes 10 wt% of poly(butylene adipate-co-terephthalate) (PBAT) (p. 9, Table 8).
Regarding Claim 15, in addition to PHBH other thermoplastics such as poly(butylene sebacate-co-terephthalate) (PBST) are disclosed as being suitable (p. 2, [0031]; p. 3, [0035]; p. 3-4, [0050]).  These materials are disclosed in parallel as equivalents suitable for the same purpose.  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the PHBH in the composition used to form Hackfort’s multilayer film with PBST based on Hackfort’s recognition of the two materials as equivalents.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  When an aliphatic-aromatic copolyester such as PBST is used, it may be present in amounts of 5-70 wt% (p. 2, [0032]).  This overlaps the claimed range of 0.1-30 wt%.
Regarding Claim 16, Hackfort’s broader disclosure indicates that starch may be present in amounts up to 10 wt% (p. 3, [0045]).  
Regarding Claims 30 and 31, Hackfort teaches forming carrier bags form the compositions and films described above (p. 1, [0001]).  
Regarding Claim 33, Hackfort teaches a process including steps for providing a polymer composition and forming a multilayer film from the composition (p. 7, [0106]-[0112]).
Regarding Claims 34 and, the process preferably includes coextrusion and lamination steps (p. 7, [0117]-[0118]).
Regarding Claim 36, as indicated above, McKeen demonstrates that Hackfort’s CAPA® 6800 has a glass transition temperature (Tg) of -60°C (p. 469, Table 14.20).  
Regarding Claim 37 films formed in Hackfort’s examples teach toward film layers containing 15 wt% PCL and 75 wt% PHBH (see, e.g., p. 9, Table 8, Example VIII).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wnuk.
Regarding Claim 12, Wnuk remains as applied to Claims 1, 8, and 9 above.  Wnuk’s examples employ PHBV rather than PHBH.  Wnuk’s broader disclosure recognizes the equivalents of PHA copolymers of PHB with both 3-hydroxyvalerate and 3-hydroxyhexanoate (col. 13, lines 44-47).  PHAs preferably have Mn values of about 100,000 to about 900,000 (col. 23, lines 23-25).  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the PHBV in Wnuk’s examples with PHBH having a Mn of 100,000-900,000, as these PHAs are recognized by the prior art as equivalents suitable for the same purpose.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hackfort as applied to Claims 1, 30, and 32 above, further in view of van Leeuwen (Shopping Bag Quantity Assumptions, 2013, p. 1-6; cited in prior Office action).
Regarding Claim 32, Hackfort remains as applied to Claims 1, 30, and 32 above.  The purpose of Hackfort’s compositions is to replace widely used conventional plastics based on fossil raw material sources (p. 1, [0002]).  Hackfort’s composition is formed into packaging films and bags, in particular carrier bags (p. 1, [0001]).  Hackfort does not teach an appropriate weight for such bags.
van Leeuwen teaches that plastic grocery and other merchandise bags are made from materials such as LDPE and HDPE (paragraph spanning p. 2-3), recognized in the art as plastics based on fossil raw material sources.  The average weight per plastic grocery and merchandise bag for each year from 2007-2011 was 0.01213 pounds (p. 3, Table 2), equivalent to approximately 5.5 grams.  
It would have been obvious to one of ordinary skill in the art at the time of filing to form carrier bags from Hackfort’s composition having a weight of approximately 5.5 grams, as van Leeuwen demonstrates this to be the average weight for comparable bags obtained from non-renewable raw materials.

Response to Arguments

The Applicant's arguments filed 1 October 2021 regarding the rejection of Claims 4, 7-9, 11-26, 32, and 37 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amended claims.  The previous rejection of Claims 4, 7-9, 11-26, 32, and 37 under 35 U.S.C. 112(b) has been withdrawn.  The previous rejection of Claim 36 under 35 U.S.C. 112(b) has been maintained for the reasons indicated above.
The Applicant’s arguments regarding the previous rejection of Claims 1-12, 14, 16, 17, 19-26, 30, 31, and 33-37 under 35 U.S.C. 102 as being anticipated by Hackfort have been fully considered and are persuasive in view of the amended claims.  However, a new ground of rejection under 35 U.S.C. 103 based on Hackfort has been made as set forth above.
The Applicant argues that Hackfort fails to disclose a multi-layer film wherein each layer of the film comprises a composition containing the claimed components (A) and (B) in the indicated amounts.  The Applicant argues that the middle layer (A) in Hackfort is not made from the claimed composition, and that modifying Hackfort to exclude layer (A) would render the reference’s film unsuitable for its intended purpose.
As noted in the Applicant’s remarks, Hackfort discloses various thermoplastic polymers suitable for use in middle layer (A) at pages 3-4, [0050].  The list of suitable materials includes, inter alia, PCL as well as PHBH, PBAT, and PBST.  Hackfort also suggests using mixtures of such polymers at [0050].  Including a middle layer (A) formed from a blend of PCL with any of PHBH, PBAT, or PBST as discussed in greater detail in the new ground of rejection above will result in a multilayer film in which all layers are formed from the claimed composition.
The Applicant’s arguments with respect to the rejection of Claims 1-9, 11, 16-26, 33, 36, and 37 under 35 U.S.C. 102(a)(1) as being anticipated by Wnuk have been fully considered but are not persuasive.
The Applicant argues that Wnuk teaches multilayered films having different layers.  The Applicant points to Wnuk at column 6, line 63 - column 7, line 6 to support this argument.  
The portion of Wnuk cited in the Applicant’s arguments discusses certain shortcomings associated with individual polymers selected for use in Wnuk’s invention.  Each of the polymers has one or more attributes which render it biodegradable; however, these attributes prevent such polymers from being used singularly as a material in biodegradable and compostable products.  The shortcomings of these individual polymers are discussed in greater detail under the headings “Moisture Sensitive Polymers (col. 9, line 54); “Thermally Sensitive Polymers” (col. 11, line 65); “Polymers Difficult to Melt Process” (col. 13, line 35); “Hydrolytically Cleavable Polyesters” (col. 17, line 6); and “Elastomers” (col. 19, line 4).  
In contrast to these individual polymers, Wnuk’s invention involves a blend of at least two such polymers which individually suffer from the aforementioned limitations (col. 20, lines 26-28).  While the individual polymers may not be suitable for the various applications noted by the Applicant, the blended polymer composition is suitable for producing single layer films.  See, e.g., column 34, lines 15-19.  
The Applicant argues that Wnuk’s exemplary blends 17 and 18 are described as being preferred for fiber and nonwoven topsheet applications.  The Applicant characterizes this disclosure as teaching toward a multi-layer film in which not all layers of the film have the claimed composition.
The cited portion of Wnuk does describe a preferred application for the compositions of blends 17 and 18.  However, these represent end uses of Wnuk’s films which occur subsequent to film formation.  The cited portion of Wnuk not describe the number or composition of layers which may be present in films prior to their use, and do not describe the films which were actually formed from blends 17 and 18.
As discussed by Wnuk at column 34, lines 15-19, single layer films are formed from blends of thermoplastic components using a single extruder and a single manifold dye.  Blends 17 and 18 are formed into cast films by the method discussed at column 42, lines 17-30.  This method involves a single screw extruder and a single horizontal sheet die.  Molten films pass directly from the die to a take-off system where the film is cooled and collected.  This is consistent with the method for forming single layer films described more generally at column 34, lines 15-19.  No additional layers are formed, nor are any additional steps taken which could reasonably be interpreted as resulting in a multilayered structure.  
The Applicant argues that Wnuk’s films as described from column 3, line 64 to column 4, line 5 and column 4, line 9 to column 5, line 43 include a liquid pervious topsheet, a moisture barrier layer as a backsheet, and an absorbent core positioned between the topsheet and backsheet.  The Applicant argues that these layers must necessarily be made of different materials.  The Applicant further argues that modification of Wnuk to exclude additional layers such as an absorbent core would render the prior art film unsatisfactory for its intended purpose and would change the principle of operation.
The portion of Wnuk cited by the Applicant describes the structure of disposable absorbent articles which represent one embodiment of Wnuk’s invention (“[t]he present invention also encompasses…”).  Wnuk’s disclosure is not limited only to these embodiments, and the prior art films may exist in forms other than the disposable absorbent articles noted in the Applicant’s arguments.  Wnuk more broadly describes compositions which may be used to form single layer films (col. 34, lines 15-19), and as Wnuk’s examples illustrate the formation of single layer films which do not include the various additional elements of an absorbent article noted in the Applicant’s remarks.
The Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762